     Case: 1:17-md-02804 Doc #: 2681 Filed: 09/27/19 1 of 5. PageID #: 418357




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION
         OPIATE LITIGATION
                                                               MDL No. 2804
            This document relates to:

      West Boca Medical Center, Inc. v.                        Hon. Dan Aaron Polster
    Amerisource Bergen Drug Corp., et al.
           Case No. 18-op-45530



DEFENDANTS AMERISOURCE BERGEN DRUG CORP., CARDINAL HEALTH, INC.,
    AND McKESSON CORP.’S RESPONSE TO NOTICE OF SUPPLEMENTAL
             AUTHORITY REGARDING HOSPITAL CLAIMS

       Defendants Amerisource Bergen Drug Corporation, Cardinal Heath, Inc., and McKesson

Corporation (collectively, “Distributors”) respectfully submit this response to Plaintiff’s

September 19, 2019 Notice of Supplemental Authority Regarding Hospital Claims [Dkt. 2618],

which cites an order from Tucson Medical Center v. Purdue Pharma, L.P., et al., Case No.

C20184991 (Ariz. Super. Ct., Pima County). That trial court opinion interpreting Arizona law is

not relevant to the Court’s consideration of Distributors’ motion to dismiss this case [Dkt. 691].

       First, the primary basis for the Arizona trial court’s decision was that the hospital plaintiff

had satisfied Arizona’s liberal notice pleading standard, which follows a standard akin to the old

Conley v. Gibson, 355 U.S. 41 (1957), “no set of facts” test that has been rejected by the Supreme

Court for federal pleading standards. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 667–79 (2009); see also Cullen v. Auto-Owners Inc. Co., 218 Ariz.

417, 420–21 (2008) (Arizona has not adopted the Twombly pleading standard). A finding that a
     Case: 1:17-md-02804 Doc #: 2681 Filed: 09/27/19 2 of 5. PageID #: 418358




complaint properly states a claim for relief pursuant to the Arizona pleading standards thus is not

determinative of whether a different complaint satisfies the federal pleading standards.

       Second, the Arizona trial court’s three-page opinion carries no persuasive value because it

fails to grapple with—or even to address—the primary arguments raised in Distributors’ motion

to dismiss the West Boca case. Most notably, the opinion does not mention, much less distinguish,

the century of precedent holding that “a health-care provider has no direct cause of action in tort

against one who injures the provider’s beneficiary, imposing increased costs upon the provider.”

Dkt. 684.1 at 4 (quoting United Food & Com. Workers Unions, Emp’rs Health & Welfare Fund v.

Philip Morris, Inc., 223 F.3d 1271, 1274 (11th Cir. 2000)); Dkt. 887 at 3 (same). Those cases

establish that West Boca Medical Center has no standing to pursue any of its claims.

       The opinion also fails to address the hospital’s negligence claim and contains no analysis

or reasoning that explains how the common law supports a finding that wholesale distributors have

any duties that run to hospital plaintiffs. As to the Arizona RICO claim, the opinion says only that

the complaint satisfied the particularity pleading standard but does not address Distributors’

arguments here (or in the Tucson case) that the Hospital has failed to allege a direct injury, has not

alleged injury to business or property, and has failed adequately to plead sufficient predicate acts

or an enterprise involving Distributors. And, remarkably, the Arizona trial court ruled that a

private hospital can maintain a suit to abate a public nuisance even though standing to pursue a

public nuisance claim typically is limited to the government. It did so in contravention of—and

without mentioning or distinguishing—a Third Circuit case that rejected a substantially similar

public nuisance claim by a group of hospitals. Dkt. 684.1 at 16 (citing Allegheny Gen. Hosp. v.

Philip Morris, Inc., 228 F.3d 429, 446 (3d Cir. 2000)); Dkt. 887 at 11 (same).




                                                  2
    Case: 1:17-md-02804 Doc #: 2681 Filed: 09/27/19 3 of 5. PageID #: 418359




       The Tucson Medical Center opinion therefore is irrelevant to and cannot assist this Court

in assessing the validity of West Boca Medical Center’s claims under Florida law and federal

pleading standards.




                                               3
   Case: 1:17-md-02804 Doc #: 2681 Filed: 09/27/19 4 of 5. PageID #: 418360




Dated: September 27, 2019                       Respectfully submitted,


/s/ Robert A. Nicholas                          /s/ Enu Mainigi
Robert A. Nicholas                              Enu Mainigi
Shannon E. McClure                              F. Lane Heard III
REED SMITH LLP                                  Steven M. Pyser
Three Logan Square                              Ashley W. Hardin
1717 Arch Street, Suite 3100                    WILLIAMS & CONNOLLY LLP
Philadelphia, PA 19103                          725 Twelfth Street, N.W.
Tel: (215) 851-8100                             Washington, DC 20005
Fax: (215) 851-1420                             Tel: (202) 434-5000
rnicholas@reedsmith.com                         Fax: (202) 434-5029
smcclure@reedsmith.com                          emainigi@wc.com
                                                lheard@wc.com
                                                spyser@wc.com
                                                ahardin@wc.com

Counsel for AmerisourceBergen Corporation       Counsel for Cardinal Health, Inc.
and AmerisourceBergen Drug Corporation

/s/ Geoffrey Hobart
Geoffrey Hobart
Mark Lynch
Christian J. Pistilli
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, N.W.
Washington, DC 20001
Tel: (202) 662-5281
ghobart@cov.com
mlynch@cov.com
cpistilli@cov.com

Counsel for McKesson Corporation




                                            4
    Case: 1:17-md-02804 Doc #: 2681 Filed: 09/27/19 5 of 5. PageID #: 418361




                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document as served via the Court’s

ECF system to all counsel of record.



                                            /s/ Ashley W. Hardin
                                            Ashley W. Hardin




                                               5
